 In the MatterOfMANUFACTURERSSUPPLYCO.andINTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS,LOCAL B 1276,A. F.OFL.Case No. R-3324.-Decided November 09, 1941Jurisdiction:variable condenser manufacturing, sales, and distributionindustry.Investigation and Certification of Representatives:existence of question :refusalof Company to recognize union as the exclusive representative of its em-ployees until certified by the Board ; election necessary.Unit Appropriate for CollectiveBargaining:all productionand maintenanceemployees of the Company, excluding executives, engineers, office employees,clerical employees, foremen, assistant foremen, timekeepers' clerks, laboratoryforce, tool and die makers, watchmen, and porters; agreement as to.Mr. John J. Cuneo,for the Board.Mr. Elmer C. VanName,of Camden, N. J., for the Company.Mr. William Beedie,of New York City, for the Union.Mr. Louis Cokim,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn September 11 and October 29 and 31, 1941, respectively, Inter-national Brotherhood of Electrical Workers, Local B 1276, A. F. ofL., herein called the Union, filed with the Regional Director for theSecond Region (New York, City) a petition and amended petitionsalleging that a question affecting commerce had arisen concerningthe representation of employees of Manufacturers Supply Co., Shel-ton, Connecticut, herein called the Company, and requesting an in-vestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On October 31, 1941, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.37 N. L R. B., No 21162 MANUFACTURERS SUPPLY CO.163On November 3, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andthe Union.On November 13, 1941, the 'Regional Director issued anotice of postponement of hearing.On November 13, 1941, the Company, the Union, and counsel forthe Board entered into a stipulation setting forth an agreed state offacts and expressly waiving the holding of it hearing by the Board.The Board hereby approves the stipulation.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYManufacturers Supply Co. is a Delaware corporation with its prin-cipal office and place of business at Shelton, Connecticut, where it isengaged in the manufacture, sale, and distribution of variable con-densers.During the 6-month period preceding November 13, 1941,the Company purchased approximately $72,000 worth of raw mate-rials, about 25 per cent of which were shipped to it from outside theState of Connecticut.During the same period the Company sold fin-ished products valued at about $217,000, about 95 per cent of whichrepresented goods sold and shipped to points outside the State of Con-necticut.The Company admits that it is engaged in commerce withinthe meaning of the Act.II.THE ORGANIZATION INVOLVEDInternational Brotherhood of Electrical Workers, Local B 1276, isa labor organization affiliated with the American Federation of Labor.It admits to membership employees of the Company..111.THE QUESTION CONCERNING REPRESENTATIONOn, or about September 6, 1941, the Company refused, to recog-nize the Union as the exclusive representative of its employees untilsuch time as the Union is certified by the Board. A statement of theRegional Director, appended to the above-mentioned stipulation,shows that the Union represents a substantial number of employees inthe alleged appropriate unit.We find that a question has arisen con-cerning the representation of employees of the Company.'The RegionalDirector reported that the Union presented 147 authorization cardsbearing the names of personswho appear on the Company's pay roll of September 20,1941.There are approximately 288 employees on this pay roll. 164DECISIONSOF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Company de-scribed in Section I above; has a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States and tendsto lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE APPROPRIATE UNITThe Company and the Union agree, and we find, that all produc-tion and maintenance employees of the Company, excluding execu-tives, engineers, office employees, clerical employees, foremen, assistantforemen, timekeepers, timekeepers' clerks, laboratory force, tool anddie makers, watchmen, and porters, constitute a unit appropriate forthe purposes of collective bargaining.We further find that said unitwill insure to employees of the Company the full benefit of their rightto self-organization and to collective bargaining and otherwise willeffectuate the policies of the Act.VI. TIIE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by the holding of an election by secretballot.The Company and the Union agreed at the hearing that inthe event the Board directs an election eligibility to vote shall bedetermined by the Company's pay roll for the week ending Septem-ber 20, 1941.We shall direct that those eligible to vote in the elec-tion shall be employees within the appropriate unit who wereemployed during the pay-roll period ending September 20, 1941,subject to the limitations and addtions set forth in the Direction ofElection herein.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Manufacturers Supply Co., Shelton, Con-necticut, with n the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All production and maintenance employees of the Company,excluding executives, engineers, office employees, clerical employees, ATANUFACTURE'RSI SUPPLY CO.165foremen, assistant foremen, timekeepers, timekeepers' clerks, labora-tory force, tool and die makers, watchmen, and porters, constitute aunit appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section.9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations -Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Manufacturers Supply Co., Shelton, Connecticut, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Second Region, act-ing in this matter as agent for the National Labor Relations Boardand subject to Article III, Section 9, of said Rules and Regulations,among all production and maintenance employees of the Companywho were employed during the pay-roll period ending September 20,1941, including employees who did not work during such pay-rollperiod because they were ill or on vacation or in the active militaryservice or training of the United States, or temporarily laid off, butexcluding executives, engineers, office employees, clerical employees,assistant foremen, timekeepers, timekeepers' clerks, laboratory force,tool and die makers, watchmen, porters, and employees who havesince quit or been discharged for cause, to determine whether or notthey desire to be represented by International Brotherhood of Elec-tricalWorkers, Local B 1276, affiliated with the American Federa-tion of Labor, for the purposes of collective bargaining.4 3 32 5 7-4 2-v o L. 37--12